Affirmed and Memorandum Opinion filed June 14, 2007







Affirmed and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00117-CV
____________
 
BERNIS HICKMAN, Appellant
 
V.
 
PKD, INCORPORATED D/B/A TOTAL
SYSTEMS CONTRACTING, INC., Appellee
 

 
On Appeal from the 190th
District Court
Harris County, Texas
Trial Court Cause No. 01-50712A
 

 
M E M O R A N D U M    O P I N I O N
Appellant Bernis Hickman was exiting a freight elevator
when the elevator gate allegedly struck him on the head.  He sued the elevator
maintenance and repair company, appellee PKD, Inc. d/b/a Total Systems
Contracting, Inc., for negligence.  In a single issue on appeal, Hickman argues
that the trial court erred in granting PKD=s motion for
summary judgment; however, he did not ask the clerk of the trial court to
include the motion in the record on appeal.




As the appellant, Hickman bears the burden to present a
record sufficient to show reversible error.  See Tex. R. App. P. 33.1(a), 34.5(b); Enter. Leasing Co. of
Houston v. Barrios, 156 S.W.3d 547, 549 (Tex. 2004).  Absent a complete
record of the relevant material considered by the trial court, we must assume
that the omitted documents support the trial court=s judgment.  See
Barrios, 156 S.W.3d at 549B50; DeSantis v. Wackenhut Corp.,
793 S.W.2d 670, 689 (Tex. 1990).  Accordingly, we presume that PKD=s summary judgment
motion and evidence support the trial court=s judgment, and we
overrule Hickman=s sole issue.  Because the record offers
no basis on which to reverse, we affirm the trial court=s judgment.
 
 
 
 
 
/s/      Eva M. Guzman
Justice
 
Judgment rendered and Memorandum
Opinion filed June 14, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.